This case lends some credence to Thurber's observation that "high fences make good neighbors," but, unlike the pestering that temporarily emanates from most neighborhood squabbles, harassment, in the form of hundreds of unwarranted telephone calls, matured into a way of life for the complainant herein.
In cases of this kind, the prosecution must necessarily rely to some extent upon circumstantial evidence, and the concomitant facts and circumstances of the present case, when coupled with the particular events occurring "on or about the 25th day of January," are sufficient, in my opinion, to sustain the conviction by the requisite degree of proof. *Page 160